UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6308


JARED ANDREW NEISSER,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SERVICES, INC.; MARNETTE VALCIN, N.P.;
BERNARD ALENDA, N.P.; EVELINE BOBGA TATONG,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Baltimore, at Maryland.
Ellen L. Hollander, District Judge. (1:19-cv-00888-ELH)


Submitted: July 24, 2020                                          Decided: August 25, 2020


Before KING and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jared Andrew Neisser, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jared Andrew Neisser seeks to appeal the district court’s order granting summary

judgment to Defendants in his 42 U.S.C. § 1983 (2018) action. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on December 10, 2019. Neisser filed the notice

of appeal, at the earliest, on February 19, 2020. Because Neisser failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. * We deny Neisser’s motions to postpone and for appointment of counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




       *
         Further, construing Neisser’s informal brief as a motion to reopen the appeal
period, his motion was not timely filed. See Fed R. App. P. 4(a)(6).

                                             2